
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 686
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2012
			Mr. Smith of New
			 Jersey submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Republic of Argentina’s membership in the G20 should
		  be conditioned on its adherence to international norms of economic relations
		  and commitment to the rule of law.
	
	
		Whereas the Republic of Argentina enjoys the privilege of
			 membership in the Group of Twenty Finance Ministers and Central Bank Governors
			 (G20);
		Whereas the G20 aims to bring together the world’s major
			 advanced and emerging economies to achieve global economic stability and
			 sustainable growth;
		Whereas at the Summit of the Group of Twenty in 2008, G20
			 leaders declared that our work will be guided by a shared belief that
			 market principles, open trade and investment regimes, and effectively regulated
			 financial markets foster the dynamism, innovation, and entrepreneurship that
			 are essential for economic growth, employment and poverty
			 reduction;
		Whereas at the Pittsburgh Summit of 2009, G20 leaders
			 including President Barack Obama designated the G20 to be the premier
			 forum for our international economic cooperation;
		Whereas at the Cannes Summit of 2011, G20 leaders
			 reaffirmed their commitment to work together and stressed, among
			 other principles, the need to conduct International Monetary Fund (IMF)
			 surveillance of national economies, avoid protectionism, reinforce the
			 multilateral trading system, strengthen anti-money laundering measures, and
			 combat financing of terrorism;
		Whereas Argentina has repeatedly and willfully refused to
			 honor its debts despite currently holding at least $45,000,000,000 in foreign
			 currency reserves;
		Whereas Argentina has consistently violated the spirit and
			 letter of these and other G20 declarations through its policy of expropriating
			 the property of foreign investors, evading the judgments of United States
			 courts, ignoring decisions of international arbitral forums, refusing to comply
			 with IMF membership requirements, and failing to implement anti-money
			 laundering and terrorist financing measures;
		Whereas the Argentina government has a longstanding policy
			 of repudiating debts to bondholders stemming from its 2001 default, evading
			 over 100 judgments against it in United States courts, and enacting the
			 so-called Lock Law by which it prohibits itself from satisfying its obligations
			 to bondholders that refused derisory exchange offers;
		Whereas Argentina has persistently ignored claims brought
			 by United States and other companies before the International Center for
			 Settlement of Investment Disputes (ICSID), administered by the World Bank,
			 despite receiving billions of dollars in loans from the World Bank;
		Whereas Argentina remains one of only four countries, and
			 the only G20 member, that refuses to submit to an IMF review in violation of
			 Article IV of the IMF Charter;
		Whereas Argentina’s disreputable conduct threatens to
			 embolden other nations to pursue comparable tactics for flouting their
			 international financial commitments, as exemplified by Ecuador, which in 2008
			 selectively defaulted on its sovereign bond obligations, citing Argentina’s
			 actions as precedent; and
		Whereas the Financial Action Task Force has warned of
			 Argentina’s failure to comply with 47 out of 49 recommendations to address the
			 vulnerability of institutions to terrorist financing and money laundering,
			 giving Argentina the worst evaluation of any G20 member nation: Now, therefore,
			 be it
		
	
		That the House of Representatives
			 calls on—
			(1)the Republic of
			 Argentina to fulfill the responsibilities inherent with membership in the Group
			 of Twenty Finance Ministers and Central Bank Governors (G20), in accordance
			 with the principles articulated by this premier forum for international
			 economic cooperation; and
			(2)the President and
			 the Secretary of the Treasury to work with the governments of the G20 members
			 to—
				(A)terminate the
			 participation of Argentina in the G20 until the President determines and
			 reports to Congress that Argentina has—
					(i)reversed efforts
			 to expropriate foreign investment in Argentina;
					(ii)fully satisfied
			 all outstanding judgments of United States courts against it;
					(iii)fully honored
			 all awards of international arbitral panels against it; and
					(iv)complied with the
			 recommendations of the Financial Action Task Force;
					(B)condition
			 Argentina’s future membership in the G20 on its adherence and commitment to
			 international norms of economic relations and commitment to the rule of law;
			 and
				(C)identify other
			 countries that could replace Argentina in the G20 by virtue of their adherence
			 to international economic norms and respect for the rule of law.
				
